Citation Nr: 1757273	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-21 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right wrist disability claimed as arthritis. 

2.  Entitlement to an initial compensable rating for residuals of a laceration of the right wrist.

3.  Entitlement to an initial compensable rating for residuals of a stab wound to the abdomen.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

5.  Whether new and material evidence has been submitted to reopen service connection for human immunodeficiency virus (HIV) infection.  


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from December 201 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).  The Veteran testified at a May 2016 Board hearing.  The hearing transcript is of record.  

The issue of entitlement to service connection for a bilateral hip disability has been raised by the record in May 2016 Board hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to service connection for a right wrist disability claimed as arthritis and service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Residuals of a laceration of the right wrist consist of 9 centimeter (cm.) long scar on the palmar aspect of the right wrist.  The scar is not deep, painful, or unstable, does not cover an area of at least 144 square inches (sq. in.), and does not result in limitation of motion or loss of function.

2.  Residuals of a stab wound to the abdomen consist of a 2.5 cm. long scar on the trunk.  The scar is not deep, painful, or unstable, does not cover an area of at least 144 sq. in., and does not result in limitation of motion or loss of function.

3.  In an unappealed August 2004 rating decision, the RO denied service connection for an HIV infection. 

4.  New and material evidence has not been received to reopen service connection for HIV infection.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for residuals of a laceration of the right wrist have not been met. 38 U.S.C. §§ 1155, 5107(a), 5107A (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2017).

2.  The criteria for an initial compensable rating for residuals of a stab wound to the abdomen have not been met. 38 U.S.C. §§ 1155, 5107(a), 5107A (West 2014); 38 C.F.R. § 4.118, DC 7804 (2017).

3.  The August 2004 rating decision which denied service connection for HIV is final. 38 U.S.C. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2017).

4.  The evidence received subsequent to the August 2004 rating decision is not new and material to reopen service connection for HIV infection.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.303, 20.1105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Based on the evidence, a staged rating is not warranted for the service-connected scars.  

The right wrist and stab wound to the abdomen have been rated as scars under criteria set forth in DCs 7800-7805.  DC 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, affecting an area or areas of at least 6 sq. in. (39 sq. cm.) warrants a 10 percent rating.  A higher 20 percent rating is warranted for a deep and nonlinear scar in an area or areas of at least 12 sq. in. (77 sq. cm.) but less than 72 sq. in. (465 sq. cm.).  A deep scar is one associated with underlying soft tissue damage.  

DC 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 sq. in. (929 sq. cm.) warrant a maximum 10 percent rating.  A superficial scar is one not associated with underlying soft tissue damage.  DC 7804 contemplates scars that are unstable or painful.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  A higher 20 percent rating is assigned with three or four scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars. 

DC 7805 provides that other scars (including linear scars), not otherwise rated under DCs 7800-7804, in addition to the other effects of scars which are otherwise rated under DCs 7800-7804, are also to be rated based on any disabling effects not provided for by DCs 7800-7804.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  38 C.F.R. § 4.118.

After a review of all the evidence, lay and medical, the Veteran has a 9 cm. long linear scar in the right palmar aspect of the wrist, and a 2.5 cm. long scar on the trunk.  The scars are not deep, painful, or unstable, do not cover an area of at least 144 sq. in., and do not result in limitation of motion or loss of function.

A November 2012 VA examination shows that the Veteran had a 9 cm. long linear scar in the right palmar aspect of the wrist, and a 2.5 cm. long scar located on the left lateral chest above the abdomen.  The V examiner indicated the scars were not deep.  The scars were not painful or unstable.  The scars did not cover an area of at least 144 sq. in., and did not result in limitation of motion or loss of function.

A June 2014 VA examination identified scars on the right wrist, and on the abdomen.  The Veteran denied having current problems with the scars, stating that they had healed.  The scars were not painful or unstable.  The scar on the right wrist measured 3 cm. by 0.1 cm., was linear and very well-healed.  The scar on the trunk measured 1.5 cm. long, was thin, linear, and was well-healed.  The scars did not result in any limitation of function. The examiner stated that the scars of the right upper extremity and anterior trunk were very superficial and linear in nature.  There was no evidence of inflammation, hyper or hypopigmentation.  The scars were non-tender and had been very stable since service.  
  
During May 2016 Board hearing testimony, the Veteran identified that a long scar covered the right wrist, and a scar present under the left pectoral muscle due to the laceration and stab wounds in service.  He identified symptoms of pain in the wrist, but clarified that pain was not in the scar itself, but testified that it felt like it was inside the wrist, like arthritis.  He indicated that the scar was well-healed.  With regard to the scar on the trunk, he testified that the scar had healed up, and that it was not very much of a bother to him.  

The Board finds that an initial compensable rating is not warranted a right wrist scar or a scar on the trunk under DC 7804 where the Veteran's scars are not shown to be unstable or painful.  The November 2012 and June 2014 examiners found that the identified scars were neither painful nor unstable on examination.  While the Veteran reported pain in the right wrist during a June 2014 VA examination, he indicated that this was not pain in the scar itself, and the pain in the wrist is adequately addressed by a separate claim for service connection for a right wrist disability, claimed as arthritis, which is being remanded for further development.  He has testified that both scars have healed, consistent with findings on VA examination.  For these reasons, the scars were not painful to warrant a rating under DC 7804.

Next, a compensable rating is not warranted under DC 7801 where the Veteran's scars are not shown to be deep with underlying soft tissue damage.  While he testified that the right wrist scar was long, and that the abdomen scar was due to a stab or puncture  wound, the November 2012 and June 2014 VA examinations show that neither of the scars were deep, and instead, indicated that they were linear and superficial.  

The Veteran's scars measured, at most, 9 cm. and 2.5 cm. long, respectively.  Therefore, a compensable rating is not warranted under DC 7802 where neither scar is shown to cover an area of at least 144 sq. in.  Finally, a compensable rating is not warranted under DC 7805 where VA examinations and Board hearing testimony show that the Veteran had no functional limitations due to his scars.  Again, while he reported pain in the right wrist and associated limitations, he specified that this was not due to pain in the scar itself, and the matter is appropriately addressed by his separate claim for service connection for a right wrist disability.  

For these reasons, the criteria for an initial compensable evaluation for residuals of a laceration to the right wrist and residuals of a stab wound to the abdomen, rated as scars, have not been met.  Because the preponderance of the evidence is against the appeal, the appeal must be denied, and the benefit of the doubt doctrine is not for application.  

New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C. § 5108; 38 C.F.R. § 3.156. "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156 (a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim." 

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  When statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156 (b). Id. 

The RO previously denied service connection for an HIV infection in an August 2004 rating decision.  The Veteran submitted a timely notice of disagreement but did not perfect his appeal, and no evidence addressing the claim was received within one year of the issuance of the decision.  For these reasons, the denial of service connection for an HIV infection in August 2004 was final. 

The RO denied service connection for HIV in August 2004 because the disability did not occur in, nor was it caused by service.  The rating decision also noted the post-service diagnosis of the condition.  Accordingly, new and material evidence must tend to establish a nexus between currently the diagnosed HIV infection and service. 

Evidence of record dated prior to the August 2004 rating decision shows that the Veteran was routinely tested for HIV infection in January 2003 and was found to be positive.  VA treatment records show that he identified a likely risk factor of a female partner who had HIV.  

New evidence, relating to the claim for service connection for an HIV infection includes VA treatment records and May 2016 Board hearing testimony.  VA treatment records indicate that the Veteran continues to receive treatment for HIV infection.  In hearing testimony, he indicated that he was diagnosed with HIV post-service, stating that he got tested in approximately 2002 because he was suspicious about it.  He testified that he did not think it had anything to do with service, but indicated instead that his HIV infection was contracted through a female partner who was using IV drugs.  The Veteran did not contend that he contracted the HIV infection during service.  

While updated VA treatment records and May 2016 Board hearing testimony are new, they are not material evidence and do not tend to relate the Veteran's currently-diagnosed  HIV infection to service.  Accordingly, new and material evidence sufficient to reopen service connection for an HIV infection has not been received and the appeal to reopen service connection for an HIV infection is denied.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The Board finds that the RO issued adequate preadjudicatory notice to the Veteran in conjunction with his submission of a Fully Developed Claim.

VA has made reasonable efforts to obtain relevant records and evidence to address the Veteran's claims.  The information and evidence that has been associated with the record includes VA and private medical records, VA examinations, and Board hearing testimony.  The Board finds that the identification of the issues on appeal and questions asked during the course of the hearing complied with the undersigned's duties to identify elements of the claim that needed to be substantiated, to include with regard to the requirements for reopening the claim for service connection for an HIV infection based on new and material evidence.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010)   

Additionally, the November 2012 and June 2014 VA examinations were adequate to address the Veteran's service-connected scar, were performed by a medical professional, and are sufficient for rating purposes.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4) (2016).  For these reasons, VA has fulfilled the duties to notify and assist the Veteran.	


ORDER

An initial compensable rating for residuals of a laceration of the right wrist is denied.

An initial compensable rating for residuals of a stab wound to the abdomen is denied.

The appeal to reopen service connection for HIV infection is denied.  


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran has submitted a claim for service connection for arthritis in the right wrist, to include as due to a laceration wound to the right wrist in service.  During Board hearing testimony, he identified symptoms of pain in the right wrist, which he described as arthritic pain.  In light of the current symptoms and injury in service, a remand for an orthopedic and neurological examination is necessary address the claimed right wrist disability.  

The Veteran requested, in a November 2016 statement, that he be afforded an examination to address service connection for an acquired psychiatric disorder, noting his long history of issues with substance abuse and depression, violent injuries in service, and some question as to his diagnosis.  In light of the low threshold as announced in McLendon, the Board finds that a remand for a VA psychiatric examination is warranted.  See McLendon, 20 Vet App. at 83.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an orthopedic and neurological examination to assist in determining if he has a current right wrist disability that is related to service, to include a laceration to the right wrist.  The record should be made available to the examiner for review in connection with this examination.  All indicated tests and studies should be performed.  

The examiner should identify any currently-diagnosed disability in the right wrist and indicate whether any such diagnosis is related to service, to include a laceration to the right wrist in service.  The examiner should provide a rationale for his or her opinion with reference to the evidence of record.

2.  Schedule the Veteran for an examination to assist in determining if he has a current acquired psychiatric disorder that is related to service.  The record should be made available to the examiner for review in connection with this examination.  All indicated tests and studies should be performed.  

The examiner should identify all currently-diagnosed acquired psychiatric disorders and indicate whether any such diagnoses are related to service.  The examiner should provide a rationale for his or her opinion with reference to the evidence of record.

3.  After all development has been completed, readjudicate the claims.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


